Order, Supreme Court, New York County (Robert Lippmann, J.), entered September 15,1994, which denied plaintiff’s motion to quash a subpoena duces tecum served by defendants, unanimously affirmed, without costs.
In an action in which plaintiff has placed her lost earnings *166in issue, and under circumstances where plaintiff has consistently failed to respond adequately to discovery as well as to a pretrial conference order, the subpoena seeking plaintiff’s income tax records for specified periods and additional documentation of her earnings should be enforced. We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Nardelli and Williams, JJ.